In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
               ___________________________

                    No. 02-19-00309-CV
               ___________________________

                 AMY EDWARDS, Appellant

                              V.

CENTERPOINT APARTMENTS AND JPMORGAN CHASE BANK, N.A.,
                      Appellees


           On Appeal from County Court at Law No. 2
                    Denton County, Texas
               Trial Court No. CV-2019-02120


            Before Bassel, Womack, and Wallach, JJ.
              Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered appellant’s request to dismiss the appeal. We grant the

request and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



                                                      Per Curiam

Delivered: November 14, 2019




                                            2